224 S.W.3d 674 (2007)
William L. SMITH, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 67561.
Missouri Court of Appeals, Western District, Division Three.
June 12, 2007.
Frederick J. Ernst, Kansas City, MO, for appellant.
Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before LOWENSTEIN, P.J., ELLIS and HARDWICK, JJ.

ORDER
PER CURIAM.
William L. Smith appeals the denial of his Rule 24.035 motion without an evidentiary hearing. Smith contends his trial counsel was ineffective for failing to request probation after Smith pled guilty two separate offenses in two separate cases. This court finds the trial court's decision was not clearly erroneous. Judgment affirmed. Rule 84.16(b).